DETAILED ACTION
Claims 1-20 of U.S. Application No. 16939882 filed on 07/27/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2,4,7,13,14, and 18 are rejected under 35 U.S.C 102(a)(1) and 102(a)(2) as being anticipated by CONG (CN202483475U).

Regarding claim 1, Cong teaches an apparatus comprising: a hoisting system for a drilling rig(Para. 2), 
wherein the hoisting system comprises a linear electric motor (Para. 2) operable to raise and lower a top drive (drilling assembly 7) (Para. 15, lifting and lowering of the drilling assembly 7 which includes a top drive).  

Regarding claim 2, Cong teaches the apparatus of claim 1 wherein the linear electric motor comprises: 
a stator(2) connected to and extending vertically along a mast(3) of the drilling rig (Fig.1; derrick (3) is the same concept as a mast in the art);

Regarding claim 4, Cong teaches the apparatus of claim 2 wherein,
 the stator(2) is operable to generate magnetic fields operable to move the rotor(motor mover 1) relative to the stator(2) to raise and lower the top drive(drilling assembly 7) (Para. 16  explains the lifting and lowering function of the motor mover(rotor) in regard to the stator. It is inherent that a stator would generate magnetic fields to drive a rotor.) 

Regarding claim 7, Cong teaches the apparatus of claim 2 wherein, 
the rotor(motor mover(1)) and the top drive(drilling assembly 7) are connected via a flexible line(wire rope (6)) (Fig.1).  

Regarding claim 13, Cong teaches a method comprising: commencing operation of a processing device to thereby cause operation of a linear electric motor(comprised of mover 1 and stator 2) to raise and lower a top drive(drilling assembly 7) of a drilling rig (Para. 16 explains process to raise and lower drilling tool assembly(7) which includes the top drive).

Regarding claim 14, Cong teaches a method of claim 13, 
wherein the linear electric motor comprises a stator(2) extending vertically along a mast (derrick 3) of the drilling rig and a rotor (motor mover 1) connected to the top drive(drilling assembly 7) (Para. 16 explains the stator(2) along the mast(derrick 3) and a rotor(motor mover 1) connected to the top drive(drilling assembly 7)),
and wherein operation of the processing device causes the rotor(motor mover 1) to move relative to the stator(2) thereby raising and lowering the top drive(drilling assembly 7)(Para. 16 explains the process of raising and lowering the top drive).

Regarding claim 18, Cong teaches a method of claim 14,
wherein the rotor (motor mover 1) and the top drive(drilling assembly 7) are connected via a flexible line(wire rope 6) extending between the rotor(motor mover 1) and the top drive(drilling assembly 7)(Para. 16 and Fig. 1), 
and wherein operation of the processing device causes the rotor(motor mover 1) to apply tension to the flexible line(wire rope 6) to raise the top drive(drilling assembly 7) (Para. 16 explains process of raising the top drive which would inherently apply tension to the flexible line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over CONG in view of BAE (US2013026859A1). 
Regarding claim 3, Cong teaches the apparatus of claim 2.
Cong is silent wherein the stator is a first stator, wherein the linear electric motor further comprises a second stator, and wherein the rotor is disposed between the first and second stators.
However, Bae teaches a linear motor with first stator part(120a) and a second stator part(120b(, which have rotor parts(200) disposed between (Fig.1). 
Bae is considered to be analogous to the claimed invention of Cong because they are in the same field of linear motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Bae and have two stators with a rotor disposed in between. Doing so would allow the interaction between rotor and stators to be more frequent and allow for more power.



Claims 5,9,10,15,16, and 19 are rejected under 35 U.S.C 103 as being unpatentable over CONG in view of ELGEZABAL (DE102014101276A1). 

Regarding claim 5, Cong teaches the apparatus of claim 4.
Cong is silent wherein the stator comprises electromagnetic coils operable to generate the magnetic fields, and wherein the rotor comprises permanent magnets.  
However, Elgezabal teaches a stator(27) comprising coils(electromagnetic coils 25) of wires(which would generate magnetic fields) and the rotor(rotor arms 22 and 23) comprising a plurality of permanent magnets (24).
Elgezabal is considered to be analogous to the claimed invention of Cong because they are in the same field of linear motors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Elgezabal. Doing so would allow the interaction between rotor and stator to provide a greater torque for the electric motor.

Regarding claim 9, Cong teaches the apparatus of claim 2.
Cong is silent wherein the hoisting system further comprises: a brake plate; and a brake assembly operable to apply a braking force to the brake plate to stop movement of the rotor.  
However, Elgezabal teaches a brake plate(31); and a brake assembly(3) operable to apply a braking force to brake plate(31) to stop movement of the rotor (Para.35, explains the brake module used to stop the movement of the axial rod which is connected to the rotor arms). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Elgezabal. Doing so would allow the hoisting system to have a way to slow down or stop the top drive.

Regarding claim 10, Cong teaches the apparatus of claim 9.
Cong is silent a hoisting apparatus having a brake plate extend vertically along the mast, and wherein the brake assembly is connected to the rotor.
However, Elgezabal teaches the brake assembly(3) being configured for braking the  axial rod(21), which is connected to the rotor, relative to the stator(Para. 15 and Fig. 1).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Elgezabal to have a braking system oriented vertically along the mast and connected to the rotor. Doing so would allow the hoisting system to have a way to slow down or stop the top drive.


Regarding claims 15 and 16, Cong teaches the method of claim 14.
Cong is silent wherein operation of the processing device causes the stator to generate changing magnetic fields (of an array of electromagnetic coils) that cause the rotor to move relative to the stator to raise and lower the top drive.  
However, Elgezabal teaches a stator(27) comprising coils(electromagnetic coils 25) of wires(which would generate magnetic fields) and the rotor(rotor arms 22 and 23) comprising a plurality of permanent magnets (24), in order to generate magnetic fields for driving the rotor with respect to the stator(Para.11).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Elgezabal. Doing so would allow the interaction between rotor and stator to provide a greater torque and higher power density for the electric motor of Cong to move the top drive up and down.

Regarding claim 19, Cong teaches a method of claim 13.
Cong is silent wherein operation of the processing device further causes a brake assembly to apply a braking force to stop movement of the rotor.  
However, Elgezabal teaches a brake assembly(3) which applies a braking force to brake plate(31) to stop movement of the rotor (Para. 35, explains the brake module used to stop the movement of the axial rod which is connected to the rotor arms). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Elgezabal to have a braking system. Doing so would allow the hoisting system to have finer control on the top drive and allow for stoppage in case of emergencies.


Claims 6,8,11, and 12 are rejected under 35 U.S.C 103 as being unpatentable over CONG in view of ASLAKSEN (WO2017061875). 

Regarding claim 6, Cong teaches the apparatus of claim 2.
Cong is silent wherein the rotor and the top drive are connected via a plurality of flexible lines that each extend between the rotor and the top drive. 
However, Aslaksen teaches a plurality of flexible lines(steel wires 3) between the rotor(winches 7 - can be electrical motor which have rotors) and the top drive(tool 2)(Fig.1b shows the flexible lines(3) between the rotor(7) and top-drive(2)).
Aslaksen is considered to be analogous to the claimed invention of Cong because they are in the same field of drilling rig systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Aslaksen. Doing so would allow the top drive and rotor to stay operational if one line is cut or slipped.

Regarding claim 8, Cong teaches the apparatus of claim 7.
Cong is silent wherein the hoisting system further comprises a plurality of sheaves connected to the mast, and wherein the flexible line is reeved around the sheaves.
However, Aslaksen teaches a plurality of flexible lines(steel wires(3)) reeved around a plurality of sheaves(6) connected to the mast(11) (Fig. 1b).
Aslaksen is considered to be analogous to the claimed invention of Cong because they are in the same field of drilling rig systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong as suggested by Aslaksen. Doing so would allow the top drive and rotor to have multiple hoisting arrangements which would allow the system to adapt to various operational requirements.

Regarding claim 11, Cong teaches the apparatus of claim 1, 
the linear electric motor(Para. 2) is a first linear electric motor(Cong only teaches one linear electric motor);
the first linear electric motor comprises: a first stator(2) connected to and extending vertically along a first side of a mast(3) of the rig; 
and a first rotor(1) operable to move relative to the first stator(2).
Cong is silent the hoisting system further comprises a second linear electric motor, wherein the first and second linear electric motors are cooperatively operable to raise and lower the top drive; and the second linear electric motor comprises: a second stator connected to and extending vertically along a second side of the mast;  and a second rotor operable to move relative to the second stator, wherein the second rotor and the top drive are connected.
However, Aslaksen teaches the first and second linear electric motors(winches 7a and 7b) to raise and lower the top drive(2). (Pg.5 lines 30-34 and Pg.6 lines 1-25; Explain how the winches(which could be electric motors) work to move the top drive up and down vertically along the mast(11) in a lifting operation). It would be obvious to one of ordinary skill in the art that taking the two motors of Aslaksen and applying it to the apparatus of Park, would result in a second linear electric motor, a second stator, and a second rotor along a second side of the mast connected to the top drive. In essence the second linear motor would be a duplication of the first linear motor.
Aslaksen is considered to be analogous to the claimed invention of Cong because they are in the same field of drilling rig systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong with the two linear electric motors of Aslaksen. Doing so would allow the apparatus to vary torque applied to the lifting operations based on operational requirements.

Regarding claim 12, Cong in view of Aslaksen teaches the apparatus of claim 11.
Cong in view of Aslaksen is silent wherein the hoisting system further comprises a third linear electric motor, wherein the first, second, and third linear electric motors are cooperatively operable to raise and lower the top drive, and wherein the third linear electric motor comprises: a third stator connected to and extending vertically along a third side of the mast; and a third rotor operable to move relative to the third stator, wherein the third rotor and the top drive are connected.  
Examiner contends that the addition of a third linear electric motor is just a duplication of parts that would not have any patentable significance since there is no new and unexpected result produced. One of ordinary skill in the art would be motivated to further modify Cong in view of Aslaksen and add a third linear electric motor in order to allow the apparatus to have more flexibility in configurations for various operational requirements. The addition of a third electric motor would inherently comprise the addition of third stator and third rotor on the third side of a mast.

Claim 20 is rejected under 35 U.S.C 103 as being unpatentable over CONG in view of EDBURY (WO2012016045A1). 
Regarding claim 20, Cong teaches a method of claim 13.
Cong is silent wherein operation of the processing device further comprises: receiving first control data from an input device of a control workstation operated by rig personnel; and outputting second control data to cause operation of the linear electric motor to raise and lower the top drive.  
However, Edbury teaches a control system (114) that may implement a control of various devices like the top drive. The control system (114) implements a PLC(programmable logic controller) that implements subroutines like raising and lowering the drill(i.e. top drive)(Para. 75). In general, a PLC monitors the state of input devices(i.e. control data from an input) and makes decisions based on a program to control the state of the output devices like the movement and location of a top drive.
Edbury is considered to be analogous to the claimed invention of Cong because they are in the same field of drilling rig systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong with the control system of Edbury. Doing so would allow the apparatus to not have to rely on manual input and be free from human error.

Claim 17 is rejected under 35 U.S.C 103 as being unpatentable over CONG in view of ELGEZABAL and further in view of McCLUNG (US20110280104A1).

Regarding claim 17, Cong teaches a method of claim 14 and in view of Elgezabal teaches (as explained in claims 15 and 16), a stator with coils that would generate changing magnetic fields causing the rotor to move relative to the stator to raise and lower the top drive.
Cong in view of Elgezabal is silent wherein operation of the processing device causes a variable frequency drive to output changing electrical power to each of a plurality of electromagnetic coils.
However, McClung teaches a variable frequency drive control (126) which is used to control electrical power to limit the speed of the top drives. This is in effect changing electrical power to the plurality of electromagnetic coils of the top drives.
McClung is considered to be analogous to the claimed inventions of Cong because they are in the same field of drilling rig systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cong in view of Elgezabal with the variable frequency drive McClung. Doing so would allow the apparatus to vary the magnetic fields of the stator in order to better control the movement of the top drive going up and down.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310. The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect. uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Mohammed Qureshi/ 
Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832